             Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 1 of 27



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

NATIONAL ASSOCIATION OF                          *
POSTAL SUPERVISORS
1727 King Street, Suite 400                      *
Alexandria, Virginia 22314,
                                                 *
       Plaintiff,
                                                 *      Case No. 1:19-cv-2236
v.
                                                 *
UNITED STATES POSTAL SERVICE
475 L’Enfant Plaza, SW                           *
Washington, DC 20260,
                                                 *
       Defendant.
                                *   *    *   ooo0ooo     *   *    *

                                         COMPLAINT

       The National Association of Postal Supervisors (“NAPS”) files this complaint against the

United States Postal Service (“USPS” or “the Postal Service”) for failing to meet statutory

requirements regarding compensation for postal supervisors, managers, and other professional

and administrative employees who are not covered by collective bargaining agreements, and

alleges as follows:

                                        INTRODUCTION

       1.      By failing to adequately compensate its Executive and Administrative Schedule

(“EAS”) employees – the nearly 50,000 managers, supervisors, and other middle-management

employees who are not members of collective bargaining units – the Postal Service violates the

Postal Reorganization Act of 1970 (“the Act”), 39 U.S.C. §§ 101, 1003, and 1004, and

contributes to the Postal Service’s terrible morale problems. After the Postal Service belatedly

announced its “final” pay package for “Field EAS employees” for Fiscal Years 2016-2019 in

June 2018, NAPS, pursuant to the Act, sought and obtained review by a three-person fact-finding
            Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 2 of 27



panel convened by the Federal Mediation and Conciliation Service, as provided by the Act. In

April 2019, that fact-finding panel issued a unanimous report and recommendation, finding that

the Postal Service was and is violating the Act by inadequately compensating its EAS employees

in a variety of manners, and that this inadequate compensation contributes to severe morale

problems as well as problems with the attraction and retention of qualified supervisors and

managers. In May 2019, the Postal Service rejected most of the factfinding panel’s substantive

recommendations and issued a new “Final Field EAS Pay Package” that suffers from the same

deficiencies – and violates the Act in the same manners – as the previous “final” pay package.

This lawsuit also challenges the Postal Service’s refusal to consult with NAPS regarding

compensation for EAS employees classified by the Postal Service as “Headquarters” or “Area”

EAS employees (subcategories that are not recognized by the Act) and the Postal Service’s

refusal to recognize NAPS as the representative of the thousands of postmasters who are

members of NAPS, also in violation of the Act.

                                            PARTIES

       2.      Plaintiff National Association of Postal Supervisors is a “recognized

organization[] of supervisory and other managerial personnel” employed by the United States

Postal Service “who are not subject to collective-bargaining agreements.” 39 U.S.C. § 1004(b).

NAPS represents approximately 27,000 active and retired USPS managers, supervisors,

postmasters, and other professionals. NAPS’s headquarters is located in Alexandria, Virginia,

and it has almost 280 local branches across all 50 states as well as Guam, Puerto Rico, and the

U.S. Virgin Islands.

       3.      Defendant the United States Postal Service is an independent federal agency that

delivers 47 percent of the world’s mail to nearly 159 million delivery points. It has

                                                    2
             Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 3 of 27



approximately 625,000 employees and annual revenue exceeding $70 billion. USPS’s

headquarters is located in the District of Columbia.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction pursuant to 39 U.S.C. § 409(a), which states that

“[e]xcept as otherwise provided in this title, the United States district courts shall have original

but not exclusive jurisdiction over all actions brought by or against the Postal Service.” The

Court also has jurisdiction under 28 U.S.C. § 1339, which states that “[t]he district courts shall

have original jurisdiction arising under any Act of Congress relating to the postal service.”

       5.      Venue is proper under 28 U.S.C. § 1391(e), which provides that a suit against a

federal agency is appropriate where “a defendant resides,” “a substantial part of the events or

omissions giving rise to the claim occurred or a substantial part of the property that is the subject

of the action is situated,” or the “plaintiff resides.” USPS headquarters is located in the District

of Columbia, the decisions challenged in this case were made at that headquarters, and a

substantial number of NAPS members affected by those decisions work or reside in the District.

                                    STATEMENT OF FACTS

   A. Background

       6.      Approximately 49,000 of the Postal Service’s 625,000 employees are EAS

employees – managers, supervisors, postmasters, and other professionals and administrative

employees who, under the direction of the organization’s approximately 500 executives, manage

its approximately 442,000 career and 133,000 non-career employees (carriers, clerks, and others

who are represented by four bargaining units).

       7.      EAS employees are distributed among over 1,000 job titles and job levels.




                                                       3
             Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 4 of 27



       8.      The Postal Reorganization Act of 1970 requires the Postal Service to compensate

its employees, including its EAS employees, comparably to employees at similar jobs in the

private sector. 39 U.S.C. § 1003(a). The Postal Service must ensure that both the “rates and

types of compensation” that it pays its officers and employees are comparable to those in the

private sector. 39 U.S.C. § 101(c).

       9.      Under the Act, id. § 1004(a), the Postal Service must also:

               a. “provide compensation, working conditions, and career opportunities that will

                   assure the attraction and retention of qualified and capable supervisory and

                   other managerial personnel;”

               b. “provide adequate and reasonable differentials in rates of pay” between

                   carriers and clerks and supervisory and other managerial personnel; and

               c. “establish and maintain continuously a [compensation and promotion]

                   program … that reflects the essential importance of a … well-motivated force

                   to improve the effectiveness of postal operations.”

       10.     As a “recognized organization of supervisory and other managerial personnel who

are not subject to collective-bargaining agreements,” NAPS is entitled to “participate directly in

the planning and development of pay policies and schedules, fringe benefit programs, and other

programs relating to supervisory and other managerial employees.” Id. § 1004(b).

       11.     The Act sets out a timeline for engagement between USPS and NAPS on pay

policies and schedules and fringe benefit programs. See id. § 1004(d)-(e).

       12.     NAPS is entitled to review and make recommendations with respect to any USPS

proposed pay policies and schedules and fringe benefit programs, and USPS must give NAPS’s

recommendations “full and fair consideration.” Id. § 1004(d)(1).



                                                     4
              Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 5 of 27



        13.     If NAPS believes that any USPS final decision regarding pay policies and

schedules and fringe benefit programs does not meet the statutory requirements for EAS

compensation, NAPS may request that the Federal Mediation and Conciliation Service

(“FMCS”) convene a factfinding panel concerning the decision. Id. § 1004(f)(1).

        14.     The panel must recommend standards for pay policies and schedules and fringe

benefit programs affecting NAPS members, consistent with the policies of the Act. Id.

§ 1004(f)(3).

        15.     Within 15 days of the panel’s recommendation, USPS must provide NAPS with

its final decision, giving “full and fair consideration to the panel’s recommendation.” Id.

§ 1004(f)(5).

   B. The Postal Service’s 2016-2019 EAS Pay Package Decision

        16.     In September 2017, after reaching a retroactive collective bargaining agreement

with the National Association of Letter Carriers for the years 2016-2019, the Postal Service sent

a proposed “EAS Pay Package Proposal/Fiscal Years 2016-2019/Field EAS Employees” to

NAPS.

        17.     The package covered six areas regarding EAS pay and benefits: Pay for

Performance, Salary Ranges, Health Benefits Contribution, Promotional Pay Increase, Position

Upgrade, and Work Groups.

        18.     Between September 2017 and June 2018, NAPS and the Postal Service consulted

via meetings, letters, and emails regarding the proposed pay package.

        19.     The Postal Service rejected most of NAPS’s recommendations regarding the EAS

Pay Package and issued a “final” decision on June 28, 2018, which it revised slightly on July 20,

2018.



                                                     5
             Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 6 of 27



       20.     On July 6, 2018, NAPS wrote to the FMCS to request the factfinding process

provided under 39 U.S.C. § 1004(f).

   C. The Postal Service Fails to Compensate EAS Employees Comparably to Similar
      Jobs in the Private Sector

       21.     The Postal Service’s compensation for its supervisors, managers, professionals,

and administrators (i.e., all of its non-postmaster EAS employees) is significantly below

compensation that comparable private sector companies provide for comparable jobs.

       22.     The Postal Service has not ensured that EAS compensation matches market

compensation for comparable private sector jobs, nor has it ensured that its compensation keeps

pace with increases in the private sector.

       23.     The Postal Service neither conducted nor obtained any surveys or studies

regarding private sector compensation between 2012 and its July 2018 final EAS Pay Package

Decision for Fiscal Years 2016-2019. In preparation for the factfinding hearing in December

2018, the Postal Service commissioned a study of nationwide salaries for eight of its

approximately 1,000 EAS positions, but that study did not consider the total compensation for

any of those positions, nor did the study look at what the private sector pays in high-wage

locations. Thus, the Postal Service does not regularly maintain data to ensure that its EAS

compensation is comparable to compensation for similar jobs in the private sector.

       24.     Unlike the rest of the federal government and all employers with nationally

dispersed worksites, the Postal Service does not provide for locality pay. Thus, in high-wage

areas such as New York, San Francisco, and Washington, D.C., the Postal Service’s

compensation is more than 20% below what private companies pay for comparable jobs.

       25.     It is also standard practice in the private sector to provide for annual or biennial

reviews of market compensation and make adjustments to salary levels as needed to remain

                                                     6
             Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 7 of 27



competitive. But EAS employees receive no pay increase tied to increases in market rates of pay

or inflation due to USPS policy.

       26.     Instead, all EAS pay increases (other than by promotion or as a result of the

Supervisory Differential Adjustment, discussed below) are determined by the Postal Service’s

Pay for Performance (“PFP”) system. As found by the factfinding panel “the PFP system, as

constructed and implemented by the Service, does not satisfy the statutory criteria of

comparability and the maintenance of a well-motivated workforce.”

       27.     In many years, all or a substantial number of EAS employees (even employees

who perform well) receive no pay increase or minimal pay increases, even when market rates

increase substantially. In 2012 and 2013, no EAS employee received a pay increase, and in

2014, they all received only a 1% pay increase. In 2015, the average increase was less than 2%.

In 2016, the average increase was only 1.3%, and over 11,500 EAS employees (over 38% of

non-postmasters) received no pay increase. In 2017, the average increase was 2.6%. In 2018,

the average pay increase was only 1.3%, and over 5,000 EAS employees (16%) did not receive

any pay increase.

       28.     In 2019 (based on the FY2018 PFP), the average increase for EAS salaries was

again under 2%. In 2019, 18.5% of EAS employees received a 2.5% raise, 38.2% received a

2.0% raise, and 38.5% (over 16,500 EAS employees) received no pay increase at all. Less than

5% of EAS employees received a raise greater than 2.5%.

       29.     According to the Postal Service, in the nine years from FY 2009 to FY 2018, the

average Field EAS salary increased by a total of 6%.




                                                    7
               Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 8 of 27



         30.    These increases contrast with comparable private sector employees, whose

average and median salaries have increased by approximately 3% annually for the last several

years.

         31.    These salary gains in the private sector do not reflect total compensation, since

typical private-sector employees also earn bonuses of seven-to-ten percent of their salary, which

EAS employees do not receive.

         32.    The meager or non-existent EAS pay increases also contrast with the members of

USPS bargaining units (the employees supervised and managed by the EAS employees), all of

whom received annual pay raises in the 2016-2019 contracts negotiated with the Postal Service.

         33.    In addition, EAS employees at the top of the salary ranges for their pay grade are

eligible only for a lump sum payment rather than an increase in base salary. Thus for 2018, the

approximately 4,000 EAS employees at the top of their pay grade received no pay increase, but

at most a lump sum payment if they were in box 4 or higher of the 15-box PFP pay matrix (since

boxes 1 through 3 provide for no increase at all).

         34.    As a result of these multiple failures of the Postal Service to ensure that EAS

employee salaries keep pace with their private-sector peers, the midpoint of salary ranges for

EAS employees is almost always below the national average. After accounting for additional

cash compensation widely offered in the private sector (bonuses, stock options, etc.) and for

locality pay, EAS total cash compensation lags far behind the private sector. Thus, EAS

compensation is not comparable to the rates and types of compensation paid in the private sector

for comparable jobs, in violation of 39 U.S.C. §§ 1003(a) and 101(c).




                                                     8
             Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 9 of 27



   D. The Postal Service Does Not Provide an Adequate Differential Between What It
      Pays Clerks and Carriers and What It Pays Their Supervisors and Managers

       35.     Despite the statutory requirement for “adequate and reasonable differentials in the

rates of pay” between clerks and carriers and the EAS employees who supervise and manage

them, thousands of EAS employees supervise tens of thousands of craft employees whose base

salary exceeds their supervisor’s, despite the fact that supervisors generally work the same or

longer hours. Once overtime is taken into account, tens of thousands more craft employees earn

more than their supervisors (on an hourly basis).

       36.     The Postal Service uses a Supervisory Differential Adjustment (“SDA”) that

purports to ensure that EAS employees earn more than the clerks and carriers they supervise but

in practice fails to meet that statutory requirement.

       37.     Three interrelated problems with the way the Postal Service calculates its SDA

result in thousands of EAS employees earning less than the craft workers they supervise: The

first problem involves the Postal Service’s use of a lower-paid clerk position (rather than a

higher-paid and more populous carrier position) as the benchmark for the calculation of the SDA

minimum for the “all other” category of EAS positions. The second problem involves the ability

of craft employees to earn overtime at a substantially higher rate than their supervisors, quickly

surpassing their supervisors in total cash compensation. The third problem involves the

inadequacy of the 5% differential, which contributes to problems 1 and 2.

       38.     For over a decade, the Postal Service has calculated its SDA by grouping all

front-line supervisors into four categories (Plant Maintenance, Vehicle Services, Postal Police,

and All Other Eligible) and then (until recently) adding 5% to the salary of the most populous

craft position supervised by EAS employees in each category. The fourth category of

supervisors, “All Other Eligible” EAS employees, lumps a wide range of EAS positions into one

                                                        9
             Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 10 of 27



category, ignoring the fact that some of those positions supervise craft employees who earn

substantially more than the salary for the clerk position that the Postal Service uses to set the

“SDA minimum” for the entire “All Other Eligible” category. The fact-finding panel found that

this “overly broad approach” to calculating the SDA “has, in many instances, resulted in …

unreasonable and inadequate pay differentials when applied to individual supervisors.”

       39.     For example, for the 2016-2019 EAS Pay Package, the Postal Service has refused

to calculate the SDA minimum salary for Supervisors of Customer Service based on the salary of

the City Carriers they supervise ($64,413 as of November 2018), despite the fact that there are

105,000 City Carriers, Step O, making it the most populous position and step in the entire Postal

Service. Instead, it calculates the SDA for Supervisors of Customer Service based on a lower

Clerk salary ($60,737 as of September 2018). The result is that in FY2019, over 4,100

Supervisors of Customer Service, the vast majority of whom supervise City Carriers, received an

SDA minimum salary of $63,774 (105% of $60,737) that is over $600 less than the $64,413 base

salary for the City Carriers they supervise.

       40.     The inadequacy of the SDA is compounded by the fact that clerks and carriers

earn overtime after fewer hours worked than their supervisors and at a higher rate than their

supervisors. Craft employees are entitled to time-and-a-half pay for overtime after eight hours

(and double-pay after 10 hours), while supervisors are, at most, paid for extra hours at their usual

hourly rate after eight-and-a-half hours. Many supervisors and managers get no overtime pay at

all. Many clerks and carriers work substantial overtime, and thus many craft employees (even

those whose base salary is less than their supervisors’) earn more than their supervisors who

work the same hours. This problem of significant numbers of line employees using overtime to

out-earn their supervisors is not a problem in the private sector, as private employers typically



                                                     10
              Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 11 of 27



maintain considerably higher pay differentials between front-line supervisors and the workers

they supervise (generally 20 to 30% or more) that leaves an adequate differential even if the

workers earn substantial overtime.

        41.     The larger pay increases that craft employees receive compared to EAS

employees contributes to undermining the supervisor differential. The clerks and carriers whom

EAS employees supervise have received, and continue to receive, pay raises (including

retroactive raises), cost-of-living increases, and step increases that have narrowed and often

eliminated whatever small pay differential previously existed between front-line supervisors and

craft employees, especially when craft workers’ overtime pay is accounted for. Thus, USPS’s

pay rates and schedules for Field EAS employees violates 39 U.S.C. § 1004(a) in this manner, as

well.

   E. The Postal Service Does Not Provide Adequate Compensation to Its EAS Employees
      Sufficient to Maintain a Well-Motivated Workforce

        42.     The Postal Service’s inadequate compensation to its EAS employees contributes

to the organization’s distressing morale, which in turn affects the agency’s success and

productivity.

        43.     According to the Postal Service’s own internal surveys, 75% of its workforce is

either “Not Engaged” or “Actively Disengaged.” These results place the Postal Service in the

first percentile (the lowest possible) of Gallup’s survey of “GrandMean Company-Level

Engagement.”

        44.     The survey data for engagement among Field EAS employees tracks the poor

engagement of Postal Service employees overall, with levels of engagement between the 10th

and 13th percentile of managers nationwide.




                                                    11
               Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 12 of 27



       45.       In 2016, NAPS conducted its own survey of member morale that confirmed the

poor results from the Gallup survey.

       46.       The PFP determines the maximum amount of a pay increase that EAS employees

may receive through a complex formula of over 30 metrics and multiple sub-indicators reflecting

corporate and unit performance in the previous fiscal year that are largely out of employees’

control. As the factfinding panel found, “[t]he corporate and unit criteria utilized by the Service

[to calculate the PFP scores] are so complex and numerous that they are dissociated and

attenuated from the work of the EAS supervisors and managers. As a result, the program fails to

effectuate its goals, namely to motivate its supervisors and managers to effectuate the Service’s

mission.”

       47.       The Postal Service’s EAS pay policies, including for base salary levels and annual

adjustments in pay, translate into a poorly motivated workforce, in contravention of the

requirements of the Postal Reorganization Act.

   F. The Postal Service Does Not Provide Adequate Compensation to Its EAS Employees
      Sufficient to Attract Qualified and Capable Supervisory Personnel

       48.       The Postal Service often has difficulty filling EAS positions with qualified and

capable people. Over one-fifth of EAS grade 17 jobs (the jobs that most frequently directly

supervise clerks and carriers) nationwide are not filled within 90 days of being posted. The

actual number of unfilled jobs is likely higher than that, as the Postal Service “manages” that

statistic by taking down job postings and then re-posting them.

       49.       Qualified craft employees do not wish to apply for supervisory jobs that entail

longer hours and greater stress for the same or less pay.

       50.       The difficulty recruiting for supervisory positions is particularly acute in high-

wage cities.

                                                      12
               Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 13 of 27



         51.     The Postal Service’s EAS pay policies, including those in the EAS Pay Package

for Fiscal Years 2016-2019, prevent it from meeting its statutory obligation to attract qualified

and capable supervisory personnel. See 39 U.S.C. § 1004(a).

   G. The Postal Service Did Not Allow NAPS to Directly Participate in the Planning and
      Development of the 2016-2019 EAS Pay Package

         52.     Despite the Postal Reorganization Act’s requirement that NAPS “be entitled to

participate directly in the planning and development of pay policies and schedules, fringe benefit

programs, and other programs relating to supervisory and other managerial employees,” 39

U.S.C. § 1004(b), and that the Postal Service give any recommendations from NAPS “full and

fair consideration in deciding whether or how to proceed with the program,” the Postal Service

rejected nearly every recommendation from NAPS in developing and finalizing the 2016-2019

EAS Pay Package proposal, including those recommendations later echoed by the FMCS fact-

finding panel.

         53.     Further, the Postal Service did not provide NAPS with reasons for its 2016-2019

EAS Pay Package decision, the information on which the decision was based, or the reasons the

Postal Service rejected NAPS’s recommendations.

         54.     The Postal Service simply provided NAPS with its draft and then final decisions,

with no explanation or support.

         55.     The Postal Service has also failed entirely to consult with NAPS regarding

compensation and benefits for “Headquarters” and “Area” employees.

         56.     During the 2017-2018 pay talks between USPS and NAPS regarding the Postal

Service’s FY2016-2019 EAS Pay Package Proposal, the Postal Service distinguished between

“Field” EAS employees on the one hand, and “Headquarters” and “Area” EAS employees on the

other.

                                                    13
               Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 14 of 27



         57.     NAPS represents over 7,500 employees located throughout the country whom the

Postal Service categorizes as “Headquarters” or “Area” EAS employees, as opposed to “Field”

EAS employees. This includes employees who perform supervisory and managerial

responsibilities associated with a range of functions, including vehicle maintenance, shared

services, financial, sales, and marketing.

         58.     The Postal Service has acknowledged that NAPS represents EAS employees in

the sales and vehicle maintenance divisions as well as certain other positions for disciplinary

representation purposes, despite those employees being “Headquarters” employees.

         59.     The Postal Service has failed entirely to consult with NAPS, let alone allow

NAPS’s participation, with respect to pay and benefits talks for all Headquarters and Area EAS

employees.

         60.     The full name of the pay package proposed by the Postal Service for Fiscal Years

2016-2019 was “EAS Pay Package Proposal Fiscal Years 2016-2019 Field EAS Employees.”

The proposed package applied only to the subset of EAS Employees categorized as EAS Field

employees, as reflected in the title.

         61.      On September 4, 2018, NAPS wrote to the Postal Service to point out that it had

never received any proposed pay package for the Headquarters and Area EAS employees it

represents. NAPS also raised the issue in the Pre-Hearing Briefing submitted to the Factfinding

Panel.

         62.     On December 28, 2018, without any consultation with NAPS (or even any notice

to NAPS), the Postal Service issued a document titled, “Area and Headquarters EAS and Pay-

Band Pay Package Through Fiscal Year 2019” that purports to be a final pay package for “Area”

and “Headquarters” EAS employees. That document begins with a statement that “this pay



                                                     14
             Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 15 of 27



package will not apply to those Headquarters and Area positions who are represented by the

National Association of Postal Supervisors (NAPS)” and provides a list of the positions that the

Postal Service recognizes as represented by NAPS, but reflects the Postal Service’s position that

it will not recognize NAPS’s representation of other Headquarters and Area EAS positions (the

majority of such positions).

       63.     The Postal Service has provided no explanation for treating EAS “Field”

employees differently from “Headquarters” and “Area” employees, or for its failure to consult

with NAPS regarding compensation for Headquarters and Area EAS employees.

   H. The Factfinding Panel’s Report and Recommendations

       64.     The Factfinding Panel convened pursuant to 39 U.S.C. § 1004(f) held a two-day

factfinding hearing on December 10 and 11, 2018, during which both USPS and NAPS presented

evidence through exhibits and witnesses.

       65.     Both parties also engaged in post-hearing briefing at the request of the Panel.

       66.     The Panel issued its Report and Recommendations on April 30, 2019.

       67.     The Panel’s findings included the following:

               a. The Postal Service violated its obligations under the Postal Reorganization

                   Act by issuing its July 20, 2018, EAS Pay Package decision without

                   conducting any market survey examining comparable levels of work in the

                   private sector;

               b. The Postal Service’s use of an exceedingly broad-based calculus for the SDA

                   and its failure to adequately increase EAS salary maximums has resulted in

                   unreasonable and inadequate pay differentials between EAS supervisors and

                   managers and the craft employees they supervise;



                                                    15
      Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 16 of 27



        c. The SDA, as applied, contributes to the Postal Service’s failure to attract

             qualified and capable supervisory staff;

        d.   The PFP system, as constructed and implemented by the Postal Service, does

             not satisfy the Postal Service’s statutory obligations regarding comparability

             and maintenance of a well-motivated workforce; and

        e. The proof submitted during the factfinding hearing clearly demonstrated a

             reasonable basis for establishing locality pay in certain areas of the country.

             The Postal Service’s failure to examine the issue of locality pay prior to

             issuing its 2016-2019 EAS Pay Package decision contributed to its failure to

             satisfy its obligations under the Act, and the lack of locality pay may

             adversely impact employee motivation.

68.     The Panel made the following recommendations:

        a. All Field EAS employees should receive retroactive raises in base pay and

             lump sums, including that “each NAPS-represented employee receive, in

             addition to raises and/or lump sum payments already received, the following

             retroactive increases in base salary for the following fiscal years, with the

             caveat that the amount by which any such increase exceeds the maximum of

             an employee’s salary grade will be paid in the form of a lump sum payment:

             FY2017 – 1.10%; FY2018 – 2.15%”;

        b. Changes made as part of the July 20, 2018, Pay Package decision should be

             applied as of that date;

        c. The Postal Service should establish a joint work group to address the failure

             of the SDA to provide adequate and reasonable differentials in rates of pay



                                               16
             Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 17 of 27



                    between supervisors and managers and their subordinates, including

                    reviewing how the SDA is calculated and salary range minimums and

                    maximums;

               d.   The PFP system should be included among the issues to be explored and

                    resolved by a joint work group, because the program as currently designed

                    and administered is “seriously flawed”;

               e. The joint work group, with the assistance of a compensation expert, should

                    examine the issue of locality pay;

               f. The joint work group should examine the establishment of a permanent Cost

                    of Living Adjustment for career, non-bargaining unit employees in Field EAS

                    positions;

               g. The joint work group should engage a mutually-selected mediator and

                    compensation expert;

               h. The joint work group should issue a report and recommendations on these

                    issues no later than six months after the Postal Service’s final decision on the

                    matters covered by the factfinding; and

               i. The Postal Service should provide NAPS with written reasons for not

                    accepting and implementing any recommendations of the joint work group or

                    the mediator.

       I.      The Postal Service’s Response to the Panel’s Recommendations

       69.     On May 15, 2019, the Postal Service issued its final decision concerning changes

to pay policies, schedules, and fringe benefits for EAS employees.




                                                     17
               Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 18 of 27



         70.     The Postal Service rejected most of the findings and recommendations of the

Panel.

         71.     The final EAS Pay Package Decision through Fiscal Year 2019 for Field EAS

Employees maintains the same PFP matrix contained in the Postal Service’s July 20, 2018 EAS

Pay Package decision.

         72.     The Postal Service did not change the way the SDA is calculated, nor did it adjust

the differential used from its existing level of 5%.

         73.     The Postal Service did not agree to provide any retroactive salary increases, nor

did it make any changes in the decision retroactive to July 20, 2018 (the date of its “final” pay

package for FY2016-2019).

         74.     While the Postal Service agreed to convene a work group to explore resolving

issues regarding Field EAS salaries and grades, locality pay, the PFP program, and how salary

range minimums and maximums are established, it did not agree to engage a mediator or

compensation expert for the work group.

   J. The Postal Service Has Refused to Recognize NAPS’s Right to Represent
      Postmasters

         75.     NAPS’s membership includes over 4,100 postmasters.

         76.     Other than the United Postmasters and Managers of America (“UPMA”), NAPS

represents the highest share of postmasters in the country.

         77.     The majority of postmasters (including almost all of the approximately 8,400

Level 18 postmasters) have no supervisors who report to them.

         78.     On October 1, 2018, NAPS wrote to the Postal Service requesting that the Postal

Service recognize NAPS’s right to represent postmasters.




                                                       18
              Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 19 of 27



       79.      The Postal Service did not respond until February 25, 2019, when it wrote that

“the Postal Service cannot lawfully recognize NAPS as a representative of postmasters in

addition to supervisors.”

                                           COUNT I
                       Failure to Pay Comparably to the Private Sector
                   in violation of 39 U.S.C. § 1003(a) and 39 U.S.C. § 101(c)

       80.      Plaintiff incorporates the allegations in the preceding paragraphs.

       81.      The Postal Reorganization Act, 39 U.S.C. § 1003(a), requires the Postal Service

to “maintain compensation and benefits for all officers and employees on a standard of

comparability to the compensation and benefits paid for comparable levels of work in the private

sector of the economy.”

       82.      Section 101(c) of that statute requires that the Postal Service “achieve and

maintain compensation for its officers and employees comparable to the rates and types of

compensation paid in the private sector.”

       83.      The Postal Service has failed to conduct or obtain any studies to evaluate the

comparability of EAS employees’ compensation with compensation in the private sector for

comparable work.

       84.      The Postal Service has also failed to appropriately adjust minimum and maximum

salary ranges to ensure that EAS employees’ salary ranges keep pace with the market.

       85.      Unlike the private sector, the Postal Service does not provide any annual salary

adjustments for its EAS employees.

       86.      Unlike the private sector, the Postal Service has refused to implement locality pay

adjustments to account for the compensation paid for comparable private-sector jobs in high-

wage areas.



                                                     19
             Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 20 of 27



       87.     As a result, the compensation of EAS employees in the Postal Service lags behind

that of employees who do comparable work in the private sector, in violation of the statute.

                                          COUNT II
          Failure to Provide for an Adequate Supervisory Differential Adjustment,
                              in violation of 39 U.S.C. § 1004(a)

       88.     Plaintiff incorporates the allegations in the preceding paragraphs.

       89.     The Postal Reorganization Act, 39 U.S.C. § 1004(a), requires the Postal Service

to “provide adequate and reasonable differentials in rates of pay between employees in the clerk

and carrier grades in the line work force and supervisory and other managerial personnel.”

       90.     The Postal Service uses an SDA of only 5%, while comparable employers in the

private sector pay their front-line supervisors at least 15 to 20% more than the employees they

supervise.

       91.     The Postal Service also uses an overly broad method of calculating the SDA, such

that many supervisors earn less than the craft employees they supervise, especially after overtime

is taken into account.

       92.     The Postal Service has thus failed to ensure that there are “adequate and

reasonable differentials in rates of pay” between EAS employees and the clerk and carrier

employees they supervise.

                                          COUNT III
              Failure to Provide Compensation Sufficient to Attract and Retain
               Qualified and Capable Supervisory and Managerial Personnel,
              and Failure to Establish and Maintain a Compensation Program
                    Adequate to Maintain a Well-Motivated Workforce,
                              in violation of 39 U.S.C. § 1004(a)

       93.     Plaintiff incorporates the allegations in the preceding paragraphs.




                                                    20
              Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 21 of 27



       94.      The Postal Reorganization Act, 39 U.S.C. § 1004(a), requires the Postal Service

to “provide compensation . . . that will assure the attraction and retention of qualified and

capable supervisory and other managerial personnel.”

       95.      39 U.S.C. § 1004(a) also requires that the Postal Service “establish and

maintain…a [compensation] program…that reflects the essential importance of a…well-

motivated workforce.”

       96.      As a result of the Postal Service’s inadequate pay policies and schedules,

experienced line employees are generally unwilling to apply to be supervisors.

       97.      As a result of the Postal Service’s inadequate pay policies and schedules, the

Postal Service has trouble attracting qualified and capable supervisory and managerial personnel.

       98.      As a result of the Postal Service’s inadequate pay policies and schedules, the

Postal Service has not and cannot maintain a well-motivated workforce. The Postal Service has

commissioned its own studies that demonstrate abysmal employee engagement among its

managers and supervisors, as well as its front-line workers, but has not changed its pay policies

and schedules to address the problem. Also as described above, NAPS has surveyed its own

members and similarly found abysmal morale among EAS employees.

       99.      Thus, the Postal Service has violated its obligation to “provide compensation . . .

that will assure the attraction and retention of qualified and capable supervisory and other

managerial personnel” as well as its obligation to “establish and maintain…a [compensation]

program…that reflects the essential importance of a…well-motivated workforce.”

                                         COUNT IV
          Failure to Consult with NAPS Regarding Compensation and Benefits for
                         “Headquarters” and “Area” Employees,
                             in violation of 39 U.S.C. § 1004(b)

       100.     Plaintiff incorporates the allegations in the preceding paragraphs.

                                                     21
              Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 22 of 27



       101.     The Postal Reorganization Act does not distinguish between Field EAS

employees and Headquarters or Area EAS employees.

       102.     All EAS employees – whether they are categorized as Field, Headquarters, or

Area EAS – qualify as “supervisory and other managerial personnel who are not subject to

collective bargaining agreements,” and so are represented by NAPS. 39 U.S.C. § 1004(b).

       103.     As NAPS is the representative of all EAS employees (other than the portion of

postmasters who are represented by UPMA), the Act requires the Postal Service to consult with

NAPS in formulating new policies and procedures relating to all EAS employees, including

those whom the Postal Service denominates as “Headquarters” or “Area.”

       104.     The Postal Service has failed entirely to consult with NAPS with respect to

Headquarters and Area EAS employees.

       105.     Among other shortcomings, the Postal Service did not provide NAPS with

advance notice of its proposed decision-making regarding pay policies for Headquarters and

Area EAS employees, sufficient reasons underlying its proposal, or an opportunity to make

recommendations on the proposals.

       106.     Accordingly, the Postal Service has violated its obligation under 39 U.S.C.

§ 1004(b) to permit NAPS to “participate directly in the planning and development of pay

policies and schedules, fringe benefit programs, and other programs relating to” Headquarters

and Area EAS employees.

                                          COUNT V
                 Refusal to Recognize NAPS’s Representation of Postmasters,
                              in violation of 39 U.S.C. § 1004(b)

       107.     Plaintiff incorporates the allegations in the preceding paragraphs.




                                                     22
              Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 23 of 27



       108.     39 U.S.C. § 1004(b) provides three distinct options for eligibility for consultation

under the statute: (1) a supervisory organization that represents a majority of supervisors; (2) an

organization other than those representing supervisors that represents at least 20% of

postmasters; or (3) a managerial organization (other than an organization representing

supervisors or postmasters) that represents a substantial percentage of managerial employees.

This language is in the disjunctive.

       109.     NAPS qualifies under the first avenue – it is a supervisory organization that

represents a majority of supervisors.

       110.     By the statute’s terms, once an organization qualifies under any of those three

options, such “organization or organizations shall be entitled to participate directly in the

planning and development of pay policies and schedules, fringe benefit programs, and other

programs relating to supervisory and other managerial employees.” 39 U.S.C. § 1004(b)

(emphasis added). The statute confers consultation and participation rights to a qualifying

organization – not a limited subset of its members. Those rights include the right to consult on

behalf of all its “supervisory and other managerial employees.”

       111.     Postmasters are a subset of “supervisory and other managerial employees” (as that

term is used in § 1004(b)) and thus are within the scope of employees represented by NAPS.

       112.     The title of § 1004 also employs the broad “supervisory and other managerial”

formulation. By not separately delineating postmasters, the statute conveys that postmasters are

encompassed within that title.

       113.     Because NAPS is a qualifying organization, it is entitled to consult on behalf of

the over-4,100 postmasters it represents, including by “participat[ing] directly in the planning




                                                     23
              Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 24 of 27



and development of pay policies and schedules, fringe benefit programs, and other programs

relating to” those postmasters.

       114.     The Postal Service has violated 39 U.S.C. § 1004(b) by refusing to recognize

NAPS’s right to represent postmasters in pay and benefit consultations and other programs

relating to postmasters.

       115.     The Postal Service has also deprived the over-4,100 postmasters who have joined

NAPS of their chosen representation in pay and benefit consultations.

                                     PRAYER FOR RELIEF

       116.     WHEREFORE, Plaintiff National Association of Postal Supervisors prays that

this Court grant judgment in its favor and against Defendant United States Postal Service as

follows:

                A.      Declare, pursuant to 28 U.S.C. § 2201, that the United States Postal

                        Service has violated and continues to violate the Postal Reorganization

                        Act, 39 U.S.C. §§ 101(c), 1003(a), and 1004(a) and (b), by

                       i.   Failing to achieve and maintain compensation for all EAS employees

                            comparable to the rates and types of compensation paid in the private

                            sector for comparable jobs;

                      ii.   Failing to maintain compensation and benefits for all EAS employees

                            on a standard of comparability to the compensation and benefits paid

                            for comparable work in the private sector of the economy;

                     iii.   Failing to provide for an adequate and reasonable differential in rates

                            of pay between employees in the clerk and carrier grades in the line

                            work force and supervisory and other managerial personnel;



                                                     24
Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 25 of 27



       iv.      Failing to provide compensation sufficient to attract and retain

                qualified and capable supervisory and managerial personnel;

        v.      Failing to provide a compensation system adequate to maintain a well-

                motivated workforce;

       vi.      Refusing to recognize NAPS as the representative of all non-

                postmaster EAS employees, including all “Headquarters” and “Area”

                EAS employees; and

       vii.     Refusing to recognize NAPS as the representative of all postmasters

                who are active members of NAPS and refusing to allow NAPS to

                participate in the planning and development of pay policies and

                schedules, fringe benefit programs, and other programs relating to

                postmasters.

  B.         Enter an injunction requiring the Postal Service to

         i.     retain a neutral compensation expert to conduct a market survey to

                determine, for each year from FY2016 to the present, (a) the national

                average salary in the private sector for each EAS position, (b) the

                national average total compensation (including bonuses) for each EAS

                position; and (c) locality pay differentials in high-wage areas (i.e., the

                additional compensation paid by the private sector in and around cities

                such as New York, San Francisco, and Washington, D.C.) ;

        ii.     pay all EAS employees total cash compensation comparable to the

                total cash compensation paid for comparable positions in the private

                sector, including retroactive pay to compensate for any and all



                                          25
Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 26 of 27



             difference between the compensation that the Postal Service paid to its

             EAS employees from October 1, 2015, to the date of final judgment

             and the total cash compensation paid for comparable positions in the

             private sector;

      iii.   either (a) pay all EAS employees total compensation comparable to the

             total compensation paid for comparable jobs in the highest-paid

             location in the country or (b) implement a locality pay adjustment that

             will assure that EAS employees in high-wage areas are paid

             comparably to what the private sector pays in that area;

      iv.    pay each and every EAS employee eligible for a Supervisor

             Differential Adjustment a salary with a reasonable and adequate

             differential above the salary that the Postal Service pays to bargaining-

             unit employees supervised by the position held by that EAS employee

             (no less than the 15 to 20% differential that is the low end of the

             typical private-sector differential), including retroactive pay based on

             that formula from October 1, 2015, to the present;

       v.    recognize NAPS as the representative of all non-postmaster EAS

             employees, including all “Headquarters” and “Area” EAS employees;

             and

      vi.    recognize NAPS as the representative of all postmasters who are active

             members of NAPS; and




                                       26
           Case 1:19-cv-02236 Document 1 Filed 07/26/19 Page 27 of 27



              C. Grant Plaintiff such other relief as this Court deems just and proper.


                                                    Respectfully submitted,



                                                    Andrew D. Freeman (pro hac vice pending)
                                                    Jean M. Zachariasiewicz
                                                    Joseph B. Espo
                                                    Brown, Goldstein & Levy, LLP
                                                    120 E. Baltimore Street, Suite 1700
                                                    Baltimore, Maryland 21202
                                                    Tel: (410) 962-1030
                                                    Fax: (410) 385-0869
                                                    adf@browngold.com
                                                    jmz@browngold.com
                                                    jbe@browngold.com

Dated: July 26, 2019                                Counsel for Plaintiff National Association of
                                                    Postal Supervisors




                                                  27
